      Case 1:20-cv-07357-MKV Document 47 Filed 09/13/21 Page 1 of 3
                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
UNITED STATES DISTRICT COURT                     DATE FILED: 9/13/2021
SOUTHERN DISTRICT OF NEW YORK

 JUAN VILLAFANE, JR.,

                            Plaintiff,
                                                                     1:20-cv-07357-MKV
                         -against-
                                                                            ORDER
 CITY OF NEW YORK,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This matter is before the Court on Plaintiff’s re-filing of his First Amended Complaint on

September 10, 2021, [ECF No. 45], and his subsequent letter requesting clarification on this

Court’s order issued September 10, 2021, [ECF No. 46].

       As background, Plaintiff’s First Amended Complaint was filed on February 4, 2021. [See

ECF No. 18]. Plaintiff filed the complaint in a manner so that the first page of the complaint was

filed as the main document and then each subsequent page of the complaint was filed as exhibits

to the main document. On February 5, 2021, a notice regarding deficient pleading was posted on

the docket by the Clerk of the Court and Plaintiff was instructed to re-file the pleading with a

properly attached PDF document. The notification advised Plaintiff that “the entire pleading,

including attorney signature page must be uploaded as the main document.” Plaintiff failed to re-

file the amended complaint.

       During the initial conference for this matter on August 17, 2021, this Court ordered

Plaintiff to re-file his First Amended Complaint on or before August 20, 2021 and informed

plaintiff that failure to do so may result in dismissal of the case for failure to prosecute. [ECF No.

30]. On August 17, 2021, Plaintiff again filed a document purporting to be an amended complaint;
           Case 1:20-cv-07357-MKV Document 47 Filed 09/13/21 Page 2 of 3




however, this document was filed in the same deficient manner as done on February 4, 2021. [ECF

No. 32].

       On August 31, 2021, Defendants requested guidance regarding the re-filed First Amended

Complaint filed August 17, 2021. [ECF No. 38]. Defendants inquired as to whether the amended

complaint filed on August 17th would be rejected as deficient or whether Defendant City of New

York should respond to the amended complaint as filed on August 17th.

       On September 10, 2021, this Court issued an order acknowledging that Plaintiff’s filing

was deficient and directing Plaintiff to re-file his First Amended Complaint “in full and as one

document on or before September 17, 2021.” [ECF No. 42]. This Court noted that failure to do

so may result in the dismissal of the case for failure to prosecute. This Court also advised Plaintiff

of the ECF Help Desk phone number should he have difficulty filing his complaint. On the same

day, Plaintiff again re-filed his First Amended Complaint in the same deficient manner.

       The Court has reviewed Plaintiff’s re-filed First Amended Complaint filed on September

10, 2021. [ECF No. 45]. The Court notes that notwithstanding the deficiency notice issued by the

Clerk’s Office and this Court’s orders to re-file the complaint as one integrated document, the

complaint is filed in the same manner as done on February 4, 2021 and August 17, 2021. Without

commenting on the merits of the purported claims, it does appear, however, that the separate

documents filed on ECF collectively constitute a full complaint.

       The Court has also received Plaintiff’s letter dated September 12, 2021, [ECF No. 46],

requesting clarification on whether the Court’s order on September 10, 2021 supersedes the Case

Management Plan filed on August 17, 2021, [ECF No. 31].

            1. Plaintiff is hereby advised that he was granted an extension to file his First

               Amended Complaint due to his issues uploading the complaint to ECF. [See ECF



                                                  2
         Case 1:20-cv-07357-MKV Document 47 Filed 09/13/21 Page 3 of 3




               No. 42]. That order did not supersede the legal effect of the Civil Case Management

               Plan filed on August 17, 2021. [ECF No. 31].

           2. IT IS HEREBY ORDERED that Defendants shall respond to the First Amended

               Complaint as filed on September 10, 2021. [See ECF No. 45]. Defendants shall

               respond on or before September 17, 2021.

       Plaintiff is admonished that any future filings made on ECF must be contained in one

integrated document and the signature must appear on that document. Failure to do so may result

in future filings either not being considered or being deemed untimely if a proper submission is

not made prior to an applicable deadline. Further, failure to follow the Court’s instructions may

result in sanctions, including sanctions on Counsel.

       Plaintiff’s counsel is further advised to review the U.S. District Court for the Southern

District of New York Electronic Case Filing Rules & Instructions included on this Court’s website.

Further, once again, Plaintiff is advised that should he have difficulty filing future documents, he

may contact the ECF Help Desk at (212) 805-0800.

SO ORDERED.
                                                       _________________________________
Date: September 13, 2021                               MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                 3
